           Case 1:18-vv-01268-UNJ Document 47 Filed 04/14/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1268V
                                         UNPUBLISHED


    LORI A. HILDEBRAND,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: March 11, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jeffrey A. Golvash, Golvash & Epstein, LLC, Pittsburgh, PA, for petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES 1

       On August 22, 2018, Lori Hildebrand filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of her September 23, 2016 influneza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On October 25, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for SIRVA. On March 9, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $66,000.00
in actual and projected pain and suffering. This amount reflects that the award for
projected pain and suffering has been reduced to net present value. Proffer at 1-2. In
the Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01268-UNJ Document 47 Filed 04/14/20 Page 2 of 5



Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $66,000.00 (representing compensation for Petitioner’s actual
and projected pain and suffering) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
      Case 1:18-vv-01268-UNJ Document 47 Filed 04/14/20 Page 3 of 5



          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
LORI HILDEBRAND,                      )
                                      )
                                      )
             Petitioner,              )
                                      )    No. 18-1268V
      v.                              )    Chief Special Master Corcoran
                                      )    ECF
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
____________________________________)

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On August 22, 2018, Lori Hildebrand (“petitioner”) filed a petition for

compensation under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§

300aa-1 to -34 (“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury

Related to Vaccine Administration (“SIRVA”) as a result of an influenza vaccine she

received on September 23, 2016. Petition at 3-5. On October 24, 2019, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this

case is appropriate for compensation under the terms of the Act, and on October 25,

2019, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled

to compensation. ECF No. 32; ECF No. 33.


I.        Item of Compensation

          Respondent proffers that Lori Hildebrand should be awarded $66,000.00 in actual

and projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.
       Case 1:18-vv-01268-UNJ Document 47 Filed 04/14/20 Page 4 of 5



II.     Form of the Award

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case. Respondent recommends that the compensation provided to Lori Hildebrand

should be made through a lump sum payment as described below and request that the

Chief Special Master’s decision and the Court’s judgment award the following 1: a lump

sum payment of $66,000.00, representing compensation for pain and suffering, in the

form of a check payable to petitioner, Lori Hildebrand.

III.    Summary of Recommended Payments Following Judgment

        Lump sum payable to petitioner, Lori Hildebrand:                     $66,000.00



                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
lost earnings and future pain and suffering.
    Case 1:18-vv-01268-UNJ Document 47 Filed 04/14/20 Page 5 of 5



                                  s/Laurie Wiesner
                                  LAURIE WIESNER
                                  Trial Attorney
                                  Torts Branch, Civil Division
                                  U.S. Department of Justice
                                  Ben Franklin Station, P.O. Box 146
                                  Washington, D.C. 20044-0146
                                  Tel.: (202) 305-0253

DATE: March 9, 2020
